DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Nemazi on 8/4/22.
In the claims:
	Claim 53 (replace previous claim with the following): 
A method comprising the steps:
capture a first object by a first device;
detect that the first object has been captured by the first device;
responsive to the detection, transmit a first release signal from the first device configured to cause a second device to release a second object; 
outputting to a user of the first device an indication of the second object having been released by the second device in response to the first release signal;
withholding of the first object by the first device until releasing it responsive to receipt of a second release signal configured to indicate that the second or a third object has been captured by the second device; and
concealing the captured first object in a cavity until it is revealed by its release,
wherein the step of outputting to the user an indication of the second object having been released comprises acquiring and transmitting media of the second object having been released by the second device in response to the first release signal.		

		Claim 63 (replace the previous claim with the following):
	A method comprising the steps:
capturing a first object by a first device; 
detecting that the first object has been captured by the first device;
responsive to the detection, transmit a first release signal from the first device configured to cause a second device to release a second object; 
withholding of the first object by the first device until releasing it responsive to receipt of a second release signal configured to indicate that the second or a third object has been captured by the second device; 
concealing the captured first object in a cavity until it is revealed by its release; and
outputting to a user of the first device an indication of the second or the third object being captured by the second device,
wherein the step of outputting to the user of the first device an indication of the second or the third object being captured by the second device comprises acquiring and transmitting media of the second or the third object being captured by the second device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 43, 45-54, 59-61, and 63 are allowed in view of the amendments/arguments filed 7/27/22.  The examiner’s amendment was intended to fix clarity issues concerning the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715